CMM:sjc
F.# 2019R00608

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

we ee eee eee 4
UNITED STATES OF AMERICA PROPOSED ORDER
- against - CR 19-MJ-320 (AYS)

JOHN DOE,
Defendant
we eee eee eee 4

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Catherine M.
Mirabile, for an order unsealing the above-captioned matter in its entirety.

WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.

Dated: Central Islip, New York
June 20, 2019

— Oe
HONORABLE ANNE Y. SHIELDS
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK.
